c




                                 OMNEY           GENE-I.

                                         EXRS




                                   August   27, 1951


    Hon. J. W. Edgar                     Opinion No. V-1256
    Commissioner   of Education
    Texas Education Agency               Re:   Authority of the Central Edu-
    Austin, Texas                              cation Agency to place Iocal
                                               funds of the Texas Scboolfor
                                               the Deaf Independent School Dis-
                                               trict in a local bank account
                                               to be spent by the Texas Ed-
                                               ucation Agency for the de-
    Dear    Dr. Edgar:                         scribed purposes.

                Your request for an opinion relates to the authority of
    the State Board of Education to keep local funds of the Texas
    School for the Deaf Independent School District in a local bank
    account to be expanded for the purposes set forth in Article 2827.
    V.C.S.   Inasmuch as the Texas School for the Deaf is an inde-
    pendent school district,  it is your opinion that,the general laws
    governing independent school districts     should govern and not the
    appropriations  act (H.B. 426,, Acts 52nd Leg., 1951), which estib-
    lishes a Board Local Fund to be expended as provided in the act.
    Your request for an opinion states:

           “Under the provisions      of Senate Bill 393, jurisdiction
           over the Texas School for the Deaf Independent School
           District was transferred       to the Texas Central Educa-
           tion Agency.    This school has the status of an independ-
           ent school district,    and under the provisions    of general
           statutes goverting    the opcratlon of independent school
           districts,  receives   the per capita apportionment     on the
           scholastics   enumerated at the school each year.        The
           Appropriations     Act for the 1951-53 biennium does not
           make specific reference       to local funds at the Texas
           School for the Deaf Independent School District,

            “Local funds received by the school each year are (1)
           a $10 fee paid by each student each year, (2) revenues
           derived from sale of products and services     in the vo-
           cational shops, (3) profits from vending machines and
           (4) athletic funds derived from athletic contests.    These
           funds have for the past several years been used by the
           school to pay the expenses of organized,athletic    con-
           tests and to provide special services   to the children
    Hon.    J. W. Edgar,   page 2     (V-1256)



           which include such things as rental of motion pic-
           ture films, other entertainment,   cleaning and press-
           ing, shoe repair and other similar    services.   It is
           the practice in independent school districts    through-
           out the state to use funds derived from similar sources
           in about the same way that the Texas School for the
           Deaf Independent School District has used these funds
           during prior years.

           “Does the Texas Central Education Agency have auth-
           ority under the general statutes governing independ-
           ent school districts in Texas to establish a local main-
           tenance account in the depository  bank for the Texas
           School for the Deaf Independent School District?     If
           the answer to the above question is in the affirmative,
           does the Texas Central Education Agency have the
           authority to expend local funds deposited in the local
           maintenance account of the Texas School for the Deaf
           Independent School District for the purposes enumer-
           ated above 7”

               Senate Bill 393, Acts 52nd Leg., 1951, ch. 175, p. 296,
    which transferred  exclusive  jurisdiction and control of the State
    School for the Deaf to the Texas Central Education Agency, pro-
    vides in part:

                  “The c~htral education agency shall have ex-
           clusive jurisd,i:tion  and contT01 over the Sia,te School
           for the Deaf; a.u,d.it shall be the duty of ~ths C,ommis-
           sioner of Ednc~t.Borr to a~ppoint a supesir;‘;e?kent for
           that school subject tc, a.pp+o~%l of the State board of
           Education.   Such juri:zdictinn shall extend lc +Ibs phys-
           ical assets of sa,id school and a,ppropria?.ioni made
           for the benefit of the school shall be adm,ieistered
           and expended by the education agency.”

                Immediately   following the appropriation to the Texas
/   School for the Deaf, Article II of House Bill 426, Acts 52nd Leg.,
    1951 (general appropriation    bill), provides:

                   “All funds herein appropriated    to the Texas
           School for the Deaf for the biennium ending August
           31, 1953, shall be expended by the Central Educa-
           tion Agency under authority of Senate Bill No, 393,
           Acts of the Fifty-second   Legislature,    1951, in ac-
           cordance with the provisions,    restrictions    and l,im-
           itations provided in this Article.”
Hon.    J. W. Edgar,    page 3        (V-1256)



              Article   II of House    Bill 426 further   provides   as fol-
lows:

                 “Sec. 10. There is hereby established       a Board
         LocaI Fund. All unencumbered           balances remaining
        in all local funds of. the several institutions under the
        jurisdiction    of the Board [Board for State Hospitals
        and Special Schools] on September 1, 1951. are hereby
        appropriated     to the Board Local Fund, except funds
         deposited to the credit of the Independent School Dis-
         tricts of such institutions,    and funds held in Trust
        ‘for patients or students.      All future receipts from
       ,pay patient collections,     from the sales of merchan-
        dise in the small stores operated by the several in-
         stitutions,  and from all other sources not specific-
        ally appropriated     for other purposesin      this Article,
        are hereby appropriated        to ,the Board Local Fund.
        No money shall ,be expended from the Board Local
         Fund except as provided in this Article.”

           Prior to the enactment of Senate Bill 393, jurisdic-
tion over the School for the Deaf was vested in the Board for
Texas State Hospitals and Special Schools.   Arts. 3174a-3174b,
V.C.S.

            Senate Bill 393 transferred    exclusive   jurisdiction
and control of the Texas School for the Deaf to the Central
Education Agency as of May 16, 1951. The, paragraph following
the line items of the appropriation    for the Deaf School reiter-
ates that control and jurisdiction   over the School is in the Cen-
tral Education Agency.     We do not think Section 10 of Article
II of House Bill 426 applies to the Texas School for the Deaf.
It states:   “All unencumbered   balances remaining in all local
funds of the several institutions under the jurisdiction       of the
Board on September 1, 1951, are hereby appropriated          to the
Board Local r’und , ‘Z”-(Emphasis        added.)   This is not an at-
tempt to transfer the Deaf School to the jurisdiction       of the
Board for Texas State Hospitals and Special Schools, but mere-
ly a provision relating to institutions that are under its con-
trol.   Therefore,  Section 10 has no application to the facts pre-
sented to us, and the Central Education Agency has authority
to establish a local maintenance account.

            Yotir second quG@ipn relates to .tie authority of the
Central Education Agency to ‘expend local school funds for or-
ganized athletic contests and to provide special services   such
as the rental of motion picture films, other entertainment,
clea,ning and pressing,  shoe repair, and similar services.
These local funds are derived from tuition, revenue from the
Hon. J. W. Edgar,   page 4      (V-1256)




sale of products and services.     profits from vending machines,
and from admissions     to athletic contests.  The general appro-
priation bill does not control the expenditure of moneys which
are in the local fund, since those funds are not derived through
any appropriation   in House Bill 426.

             The State Board of Education has, under the author-
ity of Article  2666, V.C.S., created an independent school dis-
trict at the Texas School for the Deaf.     Therefore,  the expend-
iture of local school funds is governed by the law pertaining to
independent districts   so far as applicable.   Article 2667, V.C.S.

           Article 2827, V.C.S.,  the statute pertaining to the ex-
penditure of local funds of independent school districts,   provides
in part as follows:

             “2. Local school funds from district taxes,
     tuition fees of pupils not entitled to free tuition and
     other local sources may be used for the purposes
     enumerated for State and county funds and for pur-
     chasing appliances    and supplies, for the payment of
     insurance premiums,      janitors and other employees,
     for buying school sites, buying, building and repair-
     ing and renting school houses, and for other purposes
     necessary   in the conduct of the public schools to be
     determined by the Board of Trustees,        the accounts
     and vouchers for county districts      to be approved by
     the county superintendent;     provided, that when the
     State available  school fund in any city or district is
     sufficient to maintain the schaols thereof in any
     year for at least eight months, and leave a surplus,
     such surplus may be expended for the purposes men-
     tioned herein. a

             Under this section the trustees are vest.ed with discre-
tion in expending these funds.      Under Attorney General’s     Opinion
O-7183 (1946), it is clear that the funds may be expended for rec-
reational activities  deemed necessziry by the trustee:;.      We think
it is equally clear that the trustees    may expend these funds for
ordinary services whicht he trustees deem necessary,          Since the
Texas School for the Deaf provides clothing and shoes for scho-
lastics when necessary,     it is only reasonable   that the Central
Education Agency may, within its discretion,       spend part of this
fund for main.tenance of these articles     of wearing apparel.

                             SUMMARY

           The Texas    Central Education Agency is author-
    ized to establish   a. local maintenance account for the
         .   . .




              Hon. J. W. Edgar, page 5      (v-1256)



                    Texas School for the ,Deaf Independent School Dis-
                    trict. S.B. 393, Acts 52nd Leg:, 1951,,ch. 175. p*
                    296; Arts. 2666, 2667, and 2827, V.C.S.   Funds in’
                    this account may be expended for recreational ac-
                    tivities, maintenance of wearing apparel, and ,sim,-
                    ilar services deemed necegsaiy to the proper coti-
                    duct of the school. Art. 2021, V.C.S.

                                                       Yours very truly,

               APPROVED:                                PkICE DANIEL
                                                       Attorney General
               Bruce Allen
               County Affairs   Division

               Everett Hutchinson
               Executive Assistant

               Price Daniel
               Attorney General
                                                            Aesistants
               BW:b




     .




‘,